DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to an enzyme fusion protein) and the species listed below in the Response filed on December 29, 2020 is acknowledged.

	The elected species are:

	a) therapeutic enzyme: arylsufatase B (ARSB);
	b) Fc domain with SEQ ID NO:8 and the 2nd amino acid substituted with proline and the 71st amino acid is substituted with glutamine (variant of SEQ ID NO:9);
	c) no exchange occurs;
	d) Fc consist of CH2, CH3, and a hinge region; and
	e) a dimer between each domain of the heavy chain constant region and the light chain constant region [as recited in claim 10(f)].

	Claims 16-22 have been canceled.

	Claims 24-27 have been added.

	Claims 1-15 and 23-27 are pending.

	Claims 23-27 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1-15 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	A) Claims 1-15 are indefinite in the recitation of “An enzyme fusion protein, wherein an immunoglobulin Fc region is fused to a therapeutic enzyme” because the metes and bounds of the claims are unclear and ambiguous.  It is not clear if the Fc and enzyme are the only components within the fusion protein.  As evidenced by claim 3, wherein the enzyme fusion protein contains additional component, e.g. a peptide linker.  As such for the purpose of examination and application of prior art, the claims are read as an enzyme fusion protein comprises an immunoglobulin Fc region fused to a therapeutic enzyme. 

B) Claim 9 recites the limitation "a dimer between each domain of the heavy chain constant region and the light chain constant region" in (f).  There is insufficient antecedent basis for this limitation in the claim.

C) Claim 15 is indefinite in the recitation of “wherein the hinge region of the IgG4 Fc region is substituted with an IgG1 hinge region”. There is insufficient antecedent basis for this limitation in the claim.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

	The claims are drawn to an enzyme fusion protein wherein an immunoglobulin Fc is fused to a therapeutic enzyme and the therapeutic enzyme has increased in vivo duration compared to a therapeutic enzyme to which an immunoglobulin Fc region is not fused.  Dependent claim 4 recites “a dimeric therapeutic enzyme”.  Dependent claims, e.g. claims 5 and 10, encompassing an immunoglobulin Fc region having a variation but does not specify the type of variation.  Dependent claim 8 recites “wherein the enzyme fusion protein has increased stability and reduced binding affinity for lysosome receptors, thereby having a high degree of tissue distribution, compared to a therapeutic enzyme to which an immunoglobulin Fc is not fused”. Dependent claim 9 encompasses “a dimer between each domain of the heavy chain constant region and the light chain constant region”.  Dependent claim 12-13 recites that the immunoglobulin Fc region is derived from IgG, IgA, IgD, IgE, or IgM, or a hybrid of domains having different origins derived from immunoglobulins selected from the group consisting of IgG, IgA, IgD, IgE, and IgM.

	The specification discloses that lysosomal storage disorder (LSD) are inherited metabolic disorders characterized by loss of lysosomal function due to a deficiency or lack of specific degradative enzymes resulting in excess material (lipids, proteins, and polysaccharides) become accumulated that cause problem in cell functions (e.g. see page 1 of the specification as-filed).  One way to treat LSD is to provide enzyme replacement therapy (e.g. see page 1 of the specification as-filed).  The specification discloses that the enzymes for treating LSD can be fused to an Fc region of an immunoglobulin from IgG, IgA, IgD, IgE or IgM and can be mutated; such enzyme-Fc fusion have increased stability and the mechanism of enzyme removal by the kidney is reduced as compared to the enzyme alone (e.g. see page 8 of the specification as-filed). The specification further discloses examples of enzymes such as ARSB fused to an Fc from human IgG4 (e.g. see Example 1 in page 32 of the specification as-filed).   
	


The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.

The claims recite a genus an enzyme fusion protein comprising a therapeutic enzyme and Fc region wherein the therapeutic enzyme has increased in vivo duration compared to a therapeutic enzyme alone as part of the invention without providing a physical structure or testable functional activity for the enzyme and the Fc region.  

The genus of the “therapeutic enzyme” and “an immunoglobulin Fc region” are therefore extremely large. Applicant has disclosed the lysosomal enzymes and the Fc region from human IgG with defined structures.  Thus Applicant has disclosed only a limited species of the enzyme fusion protein, namely specific lysosomal enzymes fused to the Fc region of an IgG (e.g. IgG4) or a variant of the Fc having defined amino acid substitutions.   The claimed enzyme fusion protein encompass any enzyme and immunoglobulin Fc region and lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant enzyme fusion protein.

Regarding the Fc variant, the problem here is that the instant specification fails to provide a disclosure of which particular amino acids residues within the Fc region of the enzyme fusion 

It does not appear based upon the limited disclosure of enzyme fusion protein comprising lysosomal enzymes and the Fc region of an IgG alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of an enzyme fusion protein wherein an immunoglobulin Fc is fused to a therapeutic enzyme and the therapeutic enzyme has increased in vivo duration compared to a therapeutic enzyme to which an immunoglobulin Fc region is not fused; a dimeric therapeutic enzyme; an immunoglobulin Fc region having a variation but does not specify the type of variation;  an enzyme fusion protein has increased stability and reduced binding affinity for lysosome receptors, thereby having a high degree of tissue distribution, compared to a therapeutic enzyme to which an immunoglobulin Fc is not fused; a dimer between each domain of the heavy chain constant region and the light chain constant region; an immunoglobulin Fc region is derived from IgG, IgA, IgD, IgE, or IgM, or a hybrid of domains having different origins derived from immunoglobulins selected from the group consisting of IgG, IgA, IgD, IgE, and IgM.

“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

disclosure of relevant, identifying characteristics of the enzyme fusion protein, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al. (WO 2017/1004672, reference on IDS).

	Baik et al. teach a fusion protein comprising a lysosomal replacement enzyme and an effector binding domain, wherein the enzyme can be arylsulphatase B and an Fc region (e.g. Table 1 in page 2, [0089] in page 27, and [0077] in page 23, and Example 6 in page 37, and Figure 1). Baik et al. teach that the enzyme can be a dimeric therapeutic enzyme linked to the Fc region of an antibody (a dimer between each domain of the heavy chain constant region and the light chain constant region) via a linker (e.g. see Figure 1C).  Baik et al. teach that the Fc can be a variant with amino acid substitutions in positions including position 297 (e.g. see [0078] in pages 23-24). The mutation in position 297 (the commonly known glycosylation site of the Fc region of IgG) would render the Fc aglycosylated and such Fc is unable to bind FcγRIII and thereby not able to initiate antibody-dependent cell-mediated cytotoxicity (ADCC). 

	Baik et al. state:

    PNG
    media_image1.png
    297
    647
    media_image1.png
    Greyscale


	Given that the prior art enzyme Fc fusion protein have the same structure (the same therapeutic enzyme fused with the same immunoglobulin Fc region), the prior art fusion protein would inherently exhibit the same functions, e.g. increased in vivo duration, increased stability, reduced binding affinity for lysosome receptors.

	As such, the prior art teachings anticipate the instant invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (WO 2017/1004672, reference on IDS) in view of Blank et al. (WO2015/066379).

	The teachings of Baik et al. have been discussed above.  The reference teachings differ from the instant invention by not describing the immunoglobulin Fc having amino acid sequence of SEQ ID NO:8 wherein the 2nd amino acid is substituted with proline (P) and the 71st amino acid is substituted with glutamin (Q) (SEQ ID NO:9).

	Blank et al. teach Fc from human IgG4 with mutations S228P and another mutation N297Q resulting an aglycosylated Fc region (e.g. see SEQ ID NO:11 in page 24); the prior art SEQ ID NO:11 is identical to the instant SEQ ID NO:8 with 2nd amino acid being proline and 71st amino acid being Q,  see sequence alignment below: 
RESULT 6
BBZ30931
ID   BBZ30931 standard; protein; 327 AA.
XX
AC   BBZ30931;
XX
DT   02-JUL-2015  (first entry)
XX
DE   Human immunoglobulin gamma 4 (IgG4) Fc region, SEQ ID 11.
XX
KW   Immunoglobulin G4; Immunoglobulin gamma 4; antianemic; antibody therapy;
KW   antiinflammatory; autoimmune disease; cardiovascular disease;
KW   cardiovascular-gen.; dermatological; dermatological disease;
KW   endocrine disease; endocrine-gen.; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease; gynecological;
KW   heavy chain constant region; hematological disease; hematological-gen.;
KW   hemolytic anemia; hypotensive; immune disorder; immune inhibition;
KW   immunity; immunomodulator; immunosuppressive; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; musculoskeletal disease;
KW   musculoskeletal-gen.; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; pre-eclampsia; pregnancy disorder;
KW   prophylactic to disease; surgical-gen.; t-lymphocyte; therapeutic;
KW   transplantation; uropathic.
XX
OS   Homo sapiens.
XX
CC PN   WO2015066379-A2.
XX
CC PD   07-MAY-2015.
XX
CC PF   30-OCT-2014; 2014WO-US063254.
XX
PR   30-OCT-2013; 2013US-0897809P.
XX
CC PA   (GENZ ) GENZYME CORP.
CC PA   (UYTU-) UNIV TUEBINGEN CHILDRENS HOSPITAL.

CC PI   Blank G,  Handgretinger R,  Lacorcia G,  Menrad A,  Schilbach K;
CC PI   Snell D;
XX
DR   WPI; 2015-285852/35.
XX
CC PT   Preferentially reducing alpha-beta T cells relative to gamma-delta cells 
CC PT   in e.g. spleen for treating T cell-mediated disorder e.g. preeclampsia, 
CC PT   involves administering humanized anti-alpha-beta T cell receptor binding 
CC PT   polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 11; 68pp; English.
XX
CC   The present invention relates to a novel method for reducing alpha beta T
CC   cells relative to gamma delta T cells in a subject. The method comprises:
CC   administering a humanized anti-alpha beta T cell antigen receptor (TCR) 
CC   antibody to the subject. Also described are: (1) a method for increasing 
CC   the proportion of gamma delta T cells within a CD3+ T cell population in 
CC   the subject; (2) a method for sparing pathogen inactive cells while 
CC   suppressing a T cell-mediated response in the subject; (3) a method for 
CC   specifically eliminating alloreactive T cells in the subject; (4) a 
CC   method for enhancing one or both of innate immunity and adaptive immunity
XX
SQ   Sequence 327 AA;

  Query Match             100.0%;  Score 1188;  DB 22;  Length 327;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        107 PPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 166

Qy         61 AKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        167 AKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 226

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        227 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 286

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        287 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 327


	It would thus be obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the reference to produce therapeutic enzyme Fc fusion protein wherein the therapeutic enzyme arylsulfatase B is fused to a known Fc variant from human IgG4.  An ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, since Baik et al. teach lysosomal enzyme fused to a protein such as antibody or Fc can increase efficiency of enzyme delivery to lysosome of a specific target cell and Blank et al. teach modifying the Fc region of human IgG4 by amino acid substitutions S228P and N297Q would result in a more stable fusion protein with less side effects associated with effector functions. 

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending USSN 16,955,525 (the ‘525 application) and claims 1-7 of copending USSN 17/043,371 (the ‘371 application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the ‘525 application and the claims in the ‘371 application are the same or nearly the same fusion protein comprising an enzyme including arylsufatase and an Fc region.  As such, the species of specific enzymes recited in the copending claims would anticipate the genus of the instantly recited enzyme fusion protein.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	No claim is allowed.

15.	The prior art WO 2015/009052 (reference on IDS in Korean with only abstract translated to English) made of record and not relied upon is considered pertinent to applicant’s disclosure.  The prior art teach a fusion protein of hybrid immunoglobulin Fc and enzyme. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644